By the Court.
This is an action to quiet title. The plaintiff alleges in his petition that he is the owner of the legal title, and *342is in possession of certain lands in Seward county, and that the defendant claims an interest in said lands adverse to him. Service was had upon the defendant in the district court by publication. The defendant made no appearance in the action. The district court dismissed the action and the plaintiff has filed a petition in error in this court, and an affidavit that the defendant is a non-resident of the state, and has no attorney of record, and service of summons cannot be made on the defendant in this state. The plaintiff therefore asks the court to designate the county in which service may be made by publication.
' Section 51 of the code provides that: “Actions for the following causes must be brought in the county in which the subject of the action is situated, except as provided in section fifty-two. First. Eor the recovery of real property, or of an estate or interest therein. Second. Eor the partition of real property. Third. Eor the sale-of real property under a mortgage, lien, or other incumbrance or charge.”
Section 77 provides that: “ Service may be made by publication in either of the following cases: First. In actions brought under the fifty-first section of the code, when any or all of the defendants reside out of tlm state,” etc.
Section 79 provides that: “ The publication must be made four consecutive weeks in some newspaper printed in the county where the petition is filed,” etc.
Section 584 provides that: “ The proceedings to obtain such reversal, vacation, or modification, shall be by petition, to be entitled a “ petition in error,” filed in a court having power to make such reversal, vacation, or modification, setting forth the errors complained of, and thereupon a summons shall issue and be served, or publication made, as in the commencement of an action,” etc.
Publication is to be made in the county in which the *343petition is filed. The petition in error in this case being' filed in Lancaster county, the service by publication wilL be made in that county. It is therefore ordered that service by publication be made for four successive weeks in the State Journal of Lincoln.
Order Accordingly.